489 F.3d 1207
Victor HARRIS, Plaintiff-Appellee,v.COWETA COUNTY, GEORGIA, et al., Defendants,Mark Fenninger, Sgt., Timothy C. Scott, Deputy, Defendants-Appellants.
No. 03-15094.
United States Court of Appeals, Eleventh Circuit.
June 25, 2007.

Philip Wade Savrin, Sun S. Choy, Freeman, Mathis & Gary, LLP, Atlanta, GA, for Defendants-Appellants.
Andrew C. Clarke, Memphis, TN, Craig Thomas Jones, Edmond & Jones, LLP, Atlanta, GA, for Harris.
Appeal from the United States District Court for the Northern District of Georgia (No. 01-00148-CV-WBH-3); Willis B. Hunt, Jr., Judge.
ON REMAND FROM THE UNITED STATES SUPREME COURT
Before BIRCH, BARKETT and COX, Circuit Judges.
PER CURIAM:


1
In light of the Supreme Court's decision in this case, Scott v. Harris, ___ U.S. ___, 127 S.Ct. 1769, 167 L.Ed.2d 686 (2007), we REVERSE the district court's denial of Timothy Scott's motion for summary judgment and REMAND for further proceedings in accordance with the Supreme Court's ruling.


2
SO ORDERED.